PER CURIAM.
This action was brought to recover $390 for commissions alleged to have been earned in causing the sale of certain real estate. The undisputed evidence shows that $40,000 was the lowest price the plaintiff was authorized to sell the property for, and that $38,000 was the -best offer he obtained. The property was subsequently sold by a third party for the sum of $39,000. It follows that the plaintiff did not produce a party who was willing, ready, and able to-purchase the property at the owner's terms.
*746The evidence adduced by the plaintiff was "insufficient to take this case out of the general rule of law applicable to cases of this kind.
The judgment is reversed, and a new trial ordered, with costs to appellant to abide the event.